2021 WI 42

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP2142


COMPLETE TITLE:        In re the commitment of Tavodess Matthews:

                       State of Wisconsin,
                                 Petitioner-Respondent,
                            v.
                       Tavodess Matthews,
                                 Respondent-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 392 Wis. 2d 715 946 N.W.2d 200
                              PDC No:2020 WI App 33 - Published

OPINION FILED:         May 14, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         February 22, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Maxine A. White

JUSTICES:
DALLET, J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:
       For the respondent-appellant-petitioner, there were briefs
filed by Dustin C. Haskell, assistant state public defender.
There was an oral argument by Dustin C. Haskell.


       For the petitioner-respondent, there was a brief filed by
Sara Lynn Shaeffer, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Sara Lynn Shaeffer.
                                                                              2021 WI 42


                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.   2018AP2142
(L.C. No.   2018CI3)

STATE OF WISCONSIN                                 :             IN SUPREME COURT

In re the commitment of Tavodess Matthews:

State of Wisconsin,
                                                                          FILED
                Petitioner-Respondent,
                                                                     May 14, 2021
      v.
                                                                        Sheila T. Reiff
Tavodess Matthews,                                                   Clerk of Supreme Court


                Respondent-Appellant-Petitioner.



DALLET,     J.,    delivered      the   majority       opinion     for    a   unanimous
Court.




      REVIEW of a decision of the Court of Appeals.                       Reversed and

cause remanded.



      ¶1        REBECCA FRANK DALLET, J.           This case is about whether

Tavodess Matthews timely requested a judicial substitution under

Wis. Stat. § 801.58(1) (2019-20).1             Section 801.58(1) entitles a

party in a civil case to substitute the assigned circuit court

judge     if,     among   other    things,   that       party     files       a   written


      1All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.
                                                                           No.     2018AP2142



substitution        request      before    "the      hearing    of       any   preliminary

contested        matters."          Matthews    filed   his    substitution         request

after      the    circuit      court     granted      his     motion      to     adjourn    a

scheduled probable cause hearing under Wis. Stat. ch. 980.                                 We

hold that Matthews' substitution request was timely because his

motion to adjourn is not a "preliminary contested matter" per

that phrase's accepted legal meaning and the circuit court heard

no   other       such     matter      before       Matthews    filed       his     request.

Accordingly, we reverse the court of appeals.

                                               I

      ¶2     This case arises from the early stages of proceedings

to commit Matthews as a sexually violent person under Wis. Stat.

ch. 980.2        After the State files a petition to commence ch. 980

proceedings, the circuit court must "hold a hearing to determine

whether there is probable cause to believe that the person named

in   the    petition      is    a    sexually      violent    person."           Wis.   Stat.

§ 980.04(2).            The    circuit    court     must     hold    a    probable      cause

hearing for a person already in the State's custody "no later
than 10 days after the person's scheduled release or discharge

date."      Id.      If the court determines that there is probable

cause to believe that the person is sexually violent, then the

Department of Health Services evaluates the person to determine


      2Although commitment proceedings under Wis. Stat. ch. 980
resemble criminal proceedings in some respects, they are civil
actions.     See State v. Carpenter, 197 Wis. 2d 252, 541
N.W.2d 105 (1995).     Thus, the civil judicial substitution
statute, Wis. Stat. § 801.58(1), applies.         See State v.
Brown, 215 Wis. 2d 716, 573 N.W.2d 884 (Ct. App. 1997).

                                               2
                                                                           No.      2018AP2142



whether that is in fact the case.                   § 980.04(3).          Otherwise, the

circuit court must dismiss the petition.                    Id.

    ¶3      Here, after the State filed its ch. 980 petition, the

circuit court set a probable cause hearing for August 15, 2018

(eight days after Matthews' scheduled release from the Green Bay

Correctional       Institution),           and     appointed       two     attorneys           to

represent Matthews.            Matthews' attorneys met with him for the

first time on the morning of the probable cause hearing.                                     That

same morning, Matthews' attorneys told the State they intended

to ask the circuit court to adjourn the hearing because they

needed more time to prepare.                 As a result, the State told its

sole witness not to appear.

    ¶4      At     the    outset      of    the    probable       cause    hearing,           the

circuit    court    acknowledged           that    the    parties       were     "not    going

forward     with    the       hearing."3           Matthews'       counsel          requested

additional       time    to    prepare,          noting    that        Matthews        had     no

objection    to    rescheduling        the       hearing    outside       of     the    10-day

window     required      under     Wis.      Stat.       § 980.04(2).            The     State
objected to the adjournment "for the record," but admitted that

it was "in a somewhat difficult position" as it had let go of

its witness for the day.                   Despite its "disappointment," the

circuit    court    agreed       to   reschedule          the    hearing       so    long      as

Matthews     waived      his     statutory         right    to     a     probable        cause

determination within 10 days of his scheduled release.                               Matthews


    3  The Honorable Michelle A. Havas of the Milwaukee County
Circuit Court presided.

                                             3
                                                                            No.     2018AP2142



did   so,     and   the    circuit        court     rescheduled       the     hearing      for

August 29.

      ¶5      The    morning       of    the   rescheduled         hearing,        Matthews'

counsel filed a written request under Wis. Stat. § 801.58(1) to

substitute the circuit court judge.                      Section 801.58(1) provides

that a party in a civil action, such as a ch. 980 commitment

proceeding, may request to substitute the circuit court judge

before "the hearing of any preliminary contested matters" but

"not later than 60 days after the summons and complaint are

filed."       § 801.58(1).              Matthews    argued     that    his        motion   was

timely because he filed it only 33 days after the State filed

its   ch. 980       petition    and,       since     the     circuit    court       had    not

actually commenced the probable cause hearing, it had not yet

heard     a   "contested       matter."            The   circuit      court       disagreed,

finding Matthews' request untimely because the State's objection

to Matthews' motion to adjourn rendered the matter "contested."

The circuit court also noted that it had made the "substantive

decision" to accept Matthews' time-limit waiver, so it was too
late for Matthews to request a substitution.                       Upon review,4 Chief

Judge Maxine A. White of the Milwaukee County Circuit Court

agreed with the circuit court's determination, explaining that

Matthews'      time       waiver    constituted          a    preliminary          contested

matter.




      4   See Wis. Stat. § 801.58(2).

                                               4
                                                                  No.     2018AP2142



    ¶6      The court of appeals accepted Matthews' interlocutory

appeal   and   affirmed     the    circuit      court's   ruling.5       State    v.

Matthews, 2020      WI    App    33,   392     Wis. 2d 715,    946    N.W.2d 200.

Relying mainly upon Sielen6 and Galaxy Gaming,7 the court of

appeals reasoned that the circuit court had heard a preliminary

contested matter when it granted Matthews' motion to adjourn the

probable    cause   hearing      because      the   circuit   court     could   have

denied Matthews' motion and held the hearing——a decision that

would have "obviously implicated the merits."                  Id., ¶19 (quoted

source omitted).         The court of appeals explained that both the

scheduled probable cause hearing and Matthews' motion to adjourn

that hearing were, in a literal sense, "contested":                       Matthews

and the State disagreed about whether there was probable cause

to commit Matthews and the State objected to Matthews' motion to

adjourn the hearing.            See id.       The court of appeals therefore

held that the circuit court had heard a preliminary contested

matter     prior    to    Matthews'       judicial     substitution       request,

rendering that request untimely.               We granted Matthews' petition
for review.


    5  A party must receive leave from the court of appeals to
appeal a non-final circuit court order.        See Wis. Stat.
§ 808.03.
    6  State ex rel. Sielen v. Cir. Ct. for Milwaukee Cnty., 176
Wis. 2d 101, 499 N.W.2d 657 (1993).
    7  DeWitt Ross & Stevens, S.C. v. Galaxy Gaming & Racing Ltd.
P'ship, 2003 WI App 190, 267 Wis. 2d 233, 670 N.W.2d 74, rev'd
in part on other grounds, 2004 WI 92, 273 Wis. 2d 577, 682
N.W.2d 839.

                                          5
                                                                      No.   2018AP2142



                                         II

    ¶7      This case turns on our interpretation of Wis. Stat.

§ 801.58(1), which is a question of law that we review de novo.

See Moreschi v. Vill. of Williams Bay, 2020 WI 95, ¶13, 395

Wis. 2d 55,      953    N.W.2d 318.        In   relevant       part,    § 801.58(1)

provides as follows:

    Any party to a civil action or proceeding may file a
    written request . . . for a substitution of a new
    judge for the judge assigned to the case. The written
    request shall be filed preceding the hearing of any
    preliminary   contested   matters  and,  if  by   the
    plaintiff, not later than 60 days after the summons
    and complaint are filed . . . .
    ¶8      Our    focus    here    is   specifically     on    the    phrase    "the

hearing    of     any   preliminary      contested      matters,"       which    both

parties recognize as the crux of the case.                    Matthews maintains

that we have previously held that only substantive issues are

preliminary contested matters.             According to Matthews, a motion

to adjourn a probable cause hearing is not a substantive issue;

therefore, it is not a preliminary contested matter.                         He also

argues that a party timely files a substitution request if it

does so before the circuit court actually hears a substantive

issue.    The State counters that the circuit court held a hearing

on a preliminary contested matter when it commenced what was

scheduled to be a probable cause hearing.                      The State asserts

that because Matthews filed his substitution request after he

appeared at that hearing, his substitution request was untimely.

    ¶9      We    resolve    this    dispute    first    by     interpreting      the
phrase    "preliminary      contested     matters"   and      then     by   analyzing


                                          6
                                                                                No.     2018AP2142



what it means for there to be "the hearing of" such matters.

The goal of statutory interpretation is to give the statutory

text its "full, proper, and intended effect."                                   State ex rel.

Kalal    v.    Cir.     Ct.     for       Dane       Cnty.,    2004        WI 58,      ¶44,     271

Wis. 2d 633,     681     N.W.2d 110.              We    generally        give     words       their

common, everyday meaning, "but we give legal terms of art their

accepted legal meaning."                  Estate of Matteson v. Matteson, 2008

WI 48    ¶22,     309     Wis. 2d 311,               749      N.W.2d 557;         Wis.        Stat.

§ 990.01(1).          When the legislature                 adopts a phrase from the

common   law    that     has    a     specific         legal      meaning       and     does    not

otherwise define it, we presume that the legislature adopts the

phrase's      specific    legal        meaning.            Bank    Mut.      v.       S.J.    Boyer

Constr., Inc., 2010 WI 74, ¶39, 326 Wis. 2d 521, 785 N.W.2d 462;

see also Strenke v. Hogner, 2005 WI 25, ¶28, 279 Wis. 2d 52, 694

N.W.2d 296      (explaining           that       when      the     legislature           uses     a

"specific common law phrase," we presume it does so with "full

knowledge" of that phrase's meaning).                            That principle applies

with at least equal force when the legislature amends a statute
to   incorporate       language       from       one    of    this    court's         decisions,

resulting in a "significant revision to the language in which we

are interested."          See White v. City of Watertown, 2019 WI 9,

¶10, 385      Wis. 2d 320,          922    N.W.2d 61.              Indeed,        a    statute's

background, encompassing its "previously enacted and repealed

provisions,"     can     provide       helpful         context       for    a   plain-meaning

analysis.       United        States      v.     Franklin,        2019     WI 64,       ¶13,    387

Wis. 2d 259, 928 N.W.2d 545; see also Richards v. Badger Mut.
Ins. Co., 2008 WI 52, ¶22, 309 Wis. 2d 541, 749 N.W.2d 581.
                                                 7
                                                                            No.     2018AP2142



       ¶10     Applying these principles to Wis. Stat.                           § 801.58(1)

reveals two things.           First, that "preliminary contested matters"

has a specific legal meaning, which the legislature explicitly

adopted when it amended § 801.58(1).                     And second, that there is

no "hearing of" a preliminary contested matter until a court

actually hears such a matter.

                                                A

       ¶11     The   phrase    "preliminary             contested       matters"      has     a

specific legal meaning referring to pretrial issues that go to

the ultimate merits of the case.                     The roots of this meaning can

be    traced    to   the   court's        interpretation          of   a    mid-nineteenth

century      change-of-venue        statute.           That     statute     provided      that

when    a    party   requested        a    change       of    venue     because      of     the

presiding judge's "prejudice," the judge had no discretion to

deny   the     request.       Wis.    Stat.         ch. 51,     § 1    (1853);      Rines    v.

Boyd, 7        Wis. 155,      157     (1859);           Baldwin        v.       Marygold,     2

Wis. 419, 420 (1853).

       ¶12     The timeliness of such change of venue requests hinged
upon    whether      the      trial       judge        had    already       decided       some

substantive question.          See, e.g., State ex rel. Winchell v. Cir.

Ct.    of    Waukesha      Cnty.,         116       Wis. 253,     93    N.W. 16      (1903);

Swineford v. Pomeroy, 16 Wis. 553, 554-55 (1863).                           In Swineford,

the court explained that, under "a rational construction," the

change-of-venue       statute        was    meant       to    prevent       a    party    from

changing the venue after the trial judge "ruled contrary to

[that party's] expectations or unfavorably to"                              it.      16 Wis.
at 555.        Thus, a party's venue-change request was untimely if
                                                8
                                                                          No.     2018AP2142



made after the trial judge called the jury or issued a ruling.

Id.    If, however, a party made such a request after the court

placed a matter "on the calendar for trial" but before it ruled

on any issues, the request was timely.                   See Eldred v. Becker, 60

Wis. 48, 48, 18 N.W. 720 (1884).                  In essence, a party could

request a change of venue only if the trial judge had not yet

decided a contested matter.

       ¶13    That reasoning has informed both the development of

the judicial substitution statute and our interpretation of it.

In the statute's initial form, its text reflected our change-of-

venue jurisprudence in that it allowed a party to request a

judicial substitution "before the first day of the term of court

at which the case is triable or within 10 days after the case is

noticed for trial."        Wis. Stat. § 261.08 (1971-72).                      The statute

left   open    the    question    of   whether       a   party       could       request   a

judicial substitution after a judge had ruled on pretrial issues

but before the case had been noticed for trial.

       ¶14    We   took   up   that    question          in       Pure    Milk    Products
Cooperative v. National Farmers Organization, 64 Wis. 2d 241,

219 N.W.2d 564 (1974).           There, drawing heavily from our change-

of-venue jurisprudence, we held that "the legislature could not

have intended by the wording of" the substitution statute to

allow a party to substitute a judge after "the hearing of a

contested motion [that] implicates the merits of the action."

Id. at 249.        We explained that other jurisdictions with similar

judicial     substitution      statutes       required        a   party    to     file   its
substitution         request     before       "the       hearing          of     contested
                                          9
                                                                         No.    2018AP2142



preliminary matters."            Id. at 248.            Our survey of the case law

revealed      that,       in    the    judicial          substitution      context,     a

preliminary contested matter is more than just a preliminary

issue      over     which      the    parties        disagree       (or,       literally,

"contest").         Rather, the phrase carries a particular common law

meaning referring to a substantive pretrial matter that relates

to the "ultimate issues" of the case.                      See id. at 248-50; Bahr

v.   Galonski,       80    Wis. 2d 72,    87,       257   N.W.2d 869       (1977).      We

ultimately        accepted     that   specific       common   law     meaning     as   the

meaning      of    "preliminary       contested         matters"    in   the    judicial

substitution statute.

       ¶15    Shortly       thereafter,       the       legislature      codified      our

decision in Pure Milk Products via an amendment to the judicial

substitution statute (now Wis. Stat. § 801.58).8                         See State ex

rel.       Sielen     v.       Cir.    Ct.        for     Milwaukee        Cnty.,      176

Wis. 2d 101, 113, 499 N.W.2d 657 (1993) (explaining that this

amendment "is a codification" of the court's decision in Pure

Milk Products) (quoting State ex rel. Carkel, Inc. v. Cir. Ct.
for Lincoln Cnty., 141 Wis. 2d 257, 265, 414 N.W.2d 640 (1987)).9

As amended——and as it reads today——the statute requires a party

to file its substitution request before "the hearing of any


       In 1975, this court renumbered Wis. Stat. § 261.08 as
       8

§ 801.58.

       See also See State v. Norwood, 2005 WI App 218, ¶12, 287
       9

Wis. 2d 679, 706 N.W.2d 683; City of LaCrosse v. Jiracek
Cos., 108 Wis. 2d 684, 694, 324 N.W.2d 440 (Ct. App. 1982);
Kroll v. Bartell, 101 Wis. 2d 296, 302, 304 N.W.2d 175 (Ct.
App. 1981).

                                             10
                                                                                   No.   2018AP2142



preliminary            contested        matters."          See     § 15,       ch. 135,       Laws

of 1977;         Wis.       Stat.     § 801.58(1).        The     legislature's           adoption

verbatim of the phrase "preliminary contested matters" instructs

that the phrase means the same thing in § 801.58(1) as it did in

Pure        Milk       Products.10          See        White,     385    Wis. 2d 320,           ¶10

(explaining            that    "a     significant       revision    to       the    language    in

which       we       are    interested"     assists       in    determining         a    statute's

plain meaning); Strenke, 279 Wis. 2d 52, ¶¶30-31, 39 (holding

that    when          the    legislature     amended       Wis.    Stat.      § 895.85(3)        to

include the common law phrase "disregard of rights," that phrase

retained its "specific" common-law meaning).

       ¶16       In the 41 years since the legislature codified Pure

Milk Products, Wisconsin courts have interpreted "preliminary

contested matters" consistent with its accepted legal meaning.

Pretrial motions that directly implicate the merits of a case,

such    as       a    motion     to    dismiss    for     failure       to    state      a   claim,

Carkel, 141 Wis. 2d at 261, and a motion to compel discovery,

Sielen,          176        Wis. 2d    at   113-14,       are     preliminary            contested


       Indeed, the Judicial Council's note to the 1977 statutes
       10

plainly confirms that conclusion:

       Section 801.58 of the statutes has been changed in a
       number of significant ways. The statute states that a
       substitution of judge request in a civil action or
       proceeding is timely only if made before the hearing
       of a preliminary contested matter, codifying Pure Milk
       Products Coop. v. NFO.

Judicial Council Note, 1977, Wis. Stat. § 801.58 (citation
omitted); see also, e.g., Sands v. Whitnall Sch. Dist., 2008
WI 89, ¶27, 312 Wis. 2d 1, 754 N.W.2d 439.

                                                  11
                                                                          No.    2018AP2142



matters.        The former implicates a case's merits because, if the

circuit court grants the motion, it has decided that there is no

claim for it to hear.            E.g., PRN Assocs. LLC v. DOA, 2009 WI 53,

¶¶26-27, 317 Wis. 2d 656, 766 N.W.2d 559.                    The latter implicates

the merits because the circuit court could "impose a sanction

that    precludes      a   party    from    submitting       any        evidence,"      thus

making it impossible for that party to prove the merits of its

claim.       See Sielen, 176 Wis. 2d at 114.                 Similarly, because an

initial      commitment        proceeding       decides      the    ultimate        merits

regarding         commitment     under     ch. 51,       that      proceeding        is     a

preliminary contested matter for the purposes of a commitment

extension proceeding.             State ex rel. Serocki v. Cir. Ct. for

Clark Cnty., 163 Wis. 2d 152, 159-60, 471 N.W.2d 49 (1991).

       ¶17     Conversely,       this    court,    as    well      as    the     court     of

appeals, has held that procedural issues that have no direct

effect on the merits of a case are not preliminary contested

matters.        For example, a circuit court judge's decision whether

to     accept     a   family     court     commissioner's          proposed       alimony-
modification order, although "not perfunctory" and requiring the

judge to "ascertain" the merits of the proposed order, is not a

preliminary contested matter under § 801.58(1).                           State ex rel.

Tarney v. McCormack, 99 Wis. 2d 220, 234, 298 N.W.2d 552 (1980).

Motions to join additional parties and to intervene are also not

preliminary contested matters.              See City of La Crosse v. Jiracek

Cos.,    108      Wis. 2d 684,      688-89,       694-95,    324        N.W.2d 440       (Ct.

App. 1982)         (allowing      substitution       requests           after     deciding
motions      to    join    and    intervene).           To   be    sure,        these     are
                                           12
                                                                        No.     2018AP2142



preliminary matters that parties routinely contest.                           But as our

jurisprudence makes clear, they fall outside the accepted legal

meaning of "preliminary contested matters."

    ¶18     Because "preliminary contested matters" has a specific

legal meaning, there is no need to parse the phrase's individual

words in search of each word's non-technical meaning.                           See S.J.

Boyer Constr., 326 Wis. 2d 521, ¶52.                     For the same reason, it

matters not whether either party in fact contested a preliminary

matter.      Instead, we treat the phrase "preliminary contested

matters"     as   one     unit     with      a     specific     legal     meaning:       a

substantive issue that goes to the ultimate merits of a case.

                                           B

    ¶19     We next analyze what it means for there to be "the

hearing of" preliminary contested matters.                    The State urges that

Matthews' substitution request is untimely because he filed it

after appearing at what was set as a contested probable cause

hearing.     According to the State, it is irrelevant whether the

circuit court actually reached the substance of the merits issue
at that hearing.

    ¶20     Our decisions in Tarney and Serocki, however, strongly

favor    Matthews'      argument    that         there   is    no   "hearing      of"    a

preliminary contested matter until the circuit court in fact

hears such a matter.         In Tarney, we explained that § 801.58(1)

requires a party to file its substitution request "before the

judge has heard" a preliminary contested matter.                              99 Wis. 2d

at 234     (emphasis     added).        We       reiterated     that     position       in
Serocki,    concluding     that     a     party     must      request    substitution
                                          13
                                                                                 No.     2018AP2142



"before the circuit court reaches a substantive issue."                                          163

Wis. 2d    at 156         (emphasis        added).          A   judge     cannot       "reach"     a

substantive         issue     without       first        "hearing"      arguments        on   that

issue.     Merely scheduling a hearing about a substantive issue is

insufficient.         See Eldred, 60 Wis. at 48.

    ¶21        Our        conclusion        is       consistent         with      the      policy

underlying § 801.58(1).                   As we stated in Carkel, the statute's

policy    is    to     prevent       a     party        unhappy    with    how    a     judge    is

"handling"      a     preliminary          contested        matter      from     requesting       a

different judge "simply because the litigant believes things are

going badly."          141 Wis. 2d at 265 (quoted source omitted).                              That

is, a party may not "'test the waters' with a particular judge

before requesting substitution."                          Serocki, 163 Wis. 2d at 156

(quoting    Carkel,          141    Wis. 2d        at 265);       see   also     Swineford, 16

Wis. at 555.          But a judge must first hear a substantive issue——

not just schedule to hear one——before a party has tested the

proverbial waters.

    ¶22        The bottom line is that whether a party has timely
filed its judicial substitution request turns on what issues a

circuit court has already heard.                           It is irrelevant whether a

judge    schedules          to     hear    a       preliminary        contested        matter    or

whether     a        party       actually          contests       a     preliminary        issue.

Accordingly,         we    hold     that       a   party's      substitution           request   is

timely if it is made before a judge in fact hears a substantive

issue that goes to the ultimate merits of the case.




                                                   14
                                                                        No.   2018AP2142



                                          C

    ¶23       Turning to the facts in this case, we conclude that

the circuit court heard no preliminary contested matter prior to

Matthews' filing his judicial substitution request.                        By the time

Matthews filed his request on August 29, the circuit court had

addressed only his motion to adjourn the August 15 hearing.                          At

that hearing, although it was "set as a contested probable cause

hearing," no party "presented its views" on whether the State

had probable cause to commit Matthews.               Cf. Carkel, 141 Wis. 2d

at 265.       Rather, the entire discussion revolved around Matthews'

motion to adjourn.         The circuit court's decision to grant the

motion had no effect on the ultimate merits of whether Matthews

is a subject for commitment under Wis. Stat. ch. 980.                         Matthews'

waiver of his right to have a probable cause hearing within 10

days of his release from prison was part and parcel of his

motion to adjourn.        It was not, contrary to the circuit court's

conclusion,       a   standalone    substantive          issue      that      "directly

affected the presentation" of his case.                   Accordingly, Matthews
timely requested a judicial substitution.

                                         III

    ¶24       Under Wis. Stat. § 801.58(1), a party timely files a

judicial      substitution     request    if,    prior    to     that    filing,    the

circuit court has heard no preliminary contested matter.                            The

phrase    "preliminary     contested      matter"    has       an   accepted     legal

meaning that refers to a substantive issue that goes to the

ultimate merits of the case.              Here, because the circuit court
heard    no    such   matter   prior     to    Matthews    filing       his    judicial
                                         15
                                                            No.     2018AP2142



substitution   request,   his   request   was   timely.     We     therefore

reverse the court of appeals and remand the cause for further

proceedings.

    By   the   Court.—The   decision    of   the   court   of     appeals   is

reversed and the cause is remanded to the circuit court.




                                   16
    No.   2018AP2142




1